FRANKLIN E. KENNAMER, District Judge
(dissenting).
There can be no doubt that a state may lawfully exact of interstate traffic a tax which bears a fair relation to the expense occasioned to such state by the presence of such traffic upon its highways.
There is also no doubt that the Legislature of a state may make any reasonable classification of interstate traffic, for tax purposes, so long as the classification is defined by characteristics which bear some relation to the expense or hazard occasioned by the class.
Interstate traffic in motor vehicles may be the subject of such a classification. The constitutional limitation imposed upon the power of the Legislature to levy taxes upon any such class is, that it must *760be in a sum which is a fair contribution to the cost of constructing and maintaining the highways, and of regulating traffic thereon.
In my opinion the statute in question, being subdivision (d) of section 1 of chapter 56, Laws of New Mexico 1935, does not accomplish a proper classification. An analysis of the statute discloses that the classification is defined by two limitations. The first is expressed in the following excerpt from the statute: “Any motor vehicle on its own wheels.” The second dimension of the classification is as follows: “For the purpose of selling or offering the same for sale.” Two characteristics, and only two,’are necessary to render the vehicle subject to the tax. It must be moving on its own wheels and must be transported for the purpose of sale. Of the two restrictions upon the class, the latter is the dominant.
Reduced to its substance, the classification attempted is of vehicles being transported “for the purpose of sale,” not of vehicles moving in integrated fleets which may, and doubtless do, occasion extra traffic hazards requiring unusual and expensive policing of the highways. The tax is levied alike upon vehicles moving in fleets and upon vehicles moving singly, so long as the same are goods seeking their market; notwithstanding the evident fact that the single “purpose of sale” vehicle cannot conceivably cause, the state a greater expense by wear to the highways and policing than the same vehicle will occasion in traversing the state in pursuit of other commercial enterprises not subject to the tax.
Some point is made of the fact that two vehicles moving in tandem, under the power of one only, cause greater damage to the roads than two vehicles moving separately, each under its own power. Further point is made of the increase in traffic hazard by reason of the transportation of vehicles in tandem, which is occasioned by the lack of integrated brake control. An examination of the taxing statute discloses the tandem practice of transportation to be. encouraged rather than penalized in proportion to the increase in expense and hazard. Single vehicles, whether moving in fleets or not, are charged the flat rate of $7.50 per car. Vehicles in tandem (which the state contends to be more dangerous and more damaging) are offered a discount of $2.50 upon the gross tax levied against the two , automobiles. It is plain that the average charge per car decreases as the traffic hazard is emphasized by the transportation of vehicles in tandem. The statute actually offers a premium for the complication of the state’s traffic problem.
I am strongly of the opinion that a proper tax classification of vehicles moving in integrated fleets for any purpose would be proper. The statutes in question do not accomplish such classification. Doubtless the state of New Mexico has power to regulate the number, the speed, and generally control the deliberate concentrations of traffic, whether in interstate commerce or not. The state may even require caravans to proceed under convoy, so long as the regulation reasonably relates to public safety or convenience. It follows that the state may exact of such traffic a charge in excess of the charge upon other traffic to defray the expense of the additional service required of the state because of its class character. But when levied against interstate commerce, the excess must be shown fairly to approximate a recoupment of an excess of expense occasioned to the state by reason of the peculiarities which form the basis of its classification.
I am of the opinion that the statute involved is invalid, in so far as the same relates to interstate commerce, and that the enforcement thereof should be enjoined.